ATTORNEY GRIEVANCE COMMISSION                                 IN THE
OF MARYLAND                                                   COURT OF APPEALS
                                                              OF MARYLAND
Petitioner,
                                                              Misc. AG No.
V.
                                                              0002
RICHARD MARK PAVLICK

Respondent.                                                   September Term, 2015




                                            ORDER

        The Court of Appeals of Maryland, having considered the Joint Petition For Indefinite

Suspension By Consent of the Petitioner, Attorney Grievance Commission of Maryland, and

the Respondent, Richard Mark Pavlick, Esquire, it is this 31st day of August, 2015,

        ORDERED, that Respondent be, and hereby is, Indefinitely Suspended from the

practice of law in the State of Maryland with a right to reapply no sooner than sixty (60) days

from the effective date of his indefinite suspension for violation of Maryland Lawyers' Rules

of Professional Conduct 1.15(a), 8.1(b), 8.4(a), 8.4(d), Maryland Rules 16-606.1, 16-607, and

16-609; and it is further,

         ORDERED, that Respondent's indefinite suspension shall become effective on

September 30, 2015, pending further Order of this court, and it is further,

         ORDERED, that, the Clerk of this Court shall remove the name of Richard Mark

Pavlick, from the register of attorneys in the Court and certify that fact to the Client Protection

Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance

with Maryland Rule 16-772(d).
                                                       /s/ Lynne A. Battaglia
                                                       Senior Judge